                       Case 5:20-cv-01784-JGB-SP Document 14 Filed 10/06/20 Page 1 of 2 Page ID #:82



                        1
                        2
                        3
                        4
                        5                                                                              JS-6
                        6
                        7
                        8                       UNITED STATES DISTRICT COURT
                        9                     CENTRAL DISTRICT OF CALIFORNIA
                       10
                       11   SAMOEIL YOUSSEF, an individual,             Case No.: 5:20-CV-01784-JGB-SPx
                       12                  Plaintiff,                   Hon. Jesus G Bernal
                                                                        Courtroom 1
                       13         v.
                       14   COOK MEDICAL LLC, a business                ORDER GRANTING THE
                            entity, and DOES 1 to 100, inclusive,       PARTIES’ JOINT STIPULATION
                       15                                               TO REMAND CASE TO STATE
                                           Defendant.                   COURT
                       16
                                                                        [Filed Concurrently with Joint
                       17                                               Stipulation Consenting to Remand]
                       18
                                                                        Complaint filed:         July 30, 2020
                       19                                               Date Removed:            August 31, 2020
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW                                     ORDER GRANTING STIPULATION TO REMAND CASE TO STATE COURT
      LOS ANGELES
                                                                                         Case No.: 5:20-cv-01784-JGB-SPx
                       Case 5:20-cv-01784-JGB-SP Document 14 Filed 10/06/20 Page 2 of 2 Page ID #:83



                        1
                        2         The Court, having reviewed the parties’ Joint Stipulation to Remand Case
                        3   to San Bernardino County Superior Court, and for good cause shown, hereby
                        4   APPROVES the stipulation.
                        5   IT IS SO ORDERED:
                        6    Dated: October 6, 2020                            Hon. Jesus G Bernal
                                                                            United States District Judge
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
                                                                     2
      LOS ANGELES                                       ORDER GRANTING STIPULATION TO REMAND CASE TO STATE COURT
                                                                                        Case No.: 5:20-cv-01784-JGB-SPx
